Citation Nr: 1515358	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability was not manifest during service and is not related to service, and an organic disease of the nervous system did not manifest to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated during service, nor may an organic disease of the nervous system be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a December 2011 letter sent to the Veteran prior to adjudication by the RO, and by a January 2012 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in February 2013, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case dated February 2013.  In a June 2013 communication, the Veteran waived RO consideration of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In December 2011, VA afforded the Veteran an audiological examination in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history.  The Board finds that this examination was adequate and additional VA examinations are not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

Finally in this regard, during the June 2013 Board hearing, the undersigned Veterans Law Judge asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  The Judge clarified the issues and explained the evidentiary basis for the award of compensation.  In addition, the Judge suggested the submission of types of evidence that the Veteran may have not remembered.  The Veteran was informed that the record would be held open following the hearing in order to enable the submission of additional evidence.  This action supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Law & Analysis

The Veteran avers that he has a bilateral hearing loss disability which was incurred as a result of hazardous noise exposure during service.  For the reasons that follow, the Board has determined that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As an initial matter, the Board assumes, for purposes of this decision, that the Veteran was exposed to hazardous noise in service, as he reports being exposed to constant loud engine noise while serving as an engine mechanic aboard the USS Neptune.  As the Veteran's DD-214 Form confirms this occupational specialty, and as such noise exposure is consistent with the circumstances of his service, the Board concedes that the Veteran experienced acoustic trauma in service.  See 38 U.S.C.A. § 1154(a).

Service treatment records indicate that an October 1966 VA audiogram (undertaken prior to the Veteran's induction) revealed normal hearing.  Although he was not given an audiogram at his induction examination, his June 1970 separation examination showed normal hearing in both ears (i.e., within the 0 to 20 decibels range).  See Hensley, 5 Vet. App. at 157.  The ears and drums were clinically normal.  No other hearing or ear problems were noted during service.  The Board notes, however, that the absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to his service connection claim.  See id. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The evidence of record demonstrates that in December 1998 and March 2002, the Veteran underwent audiological testing with a private medical provider.  In December 1998, an audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
80
85
90
LEFT
20
45
75
85
95

In March 2002, a second audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
110+
110+
110+
LEFT
30
55
80
85
95

Although both the December 1998 and March 2002 private audiograms reflected a hearing loss disability under VA law, neither report included any information concerning the etiology of the Veteran's hearing loss, or the date of its onset.

In November 2011, the Veteran submitted a claim for disability benefits for bilateral hearing loss and tinnitus.  Thereafter, in December 2011, a VA examination was performed during which the Veteran asserted that his bilateral hearing loss was due to in-service noise exposure.  At that time, he underwent an VA audiological evaluation which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
105+
105+
105+
LEFT
40
55
100
105+
85

In addition, speech audiometry revealed speech recognition ability of 12 percent in the right ear and of 10 percent in the left ear.  Based on these results, a diagnosis of bilateral sensorineural hearing loss was noted.

The December 2011 VA examiner reviewed the Veteran's treatment records, observing that both the 1966 pre-service audiogram and the June 1970 separation audiogram showed normal hearing bilaterally.  The examiner noted that there was "not a significant threshold shift during this period."  The examiner then opined that, "[b]ased on the normal hearing at time of separation," the Veteran's current hearing loss disability was not at least as likely as not caused by or a result of hazardous noise exposure in service.

The evidence of record also contains lay statements submitted in June 2013 from the Veteran's spouse and daughter, both attesting to the Veteran's hearing loss.  The Veteran's spouse stated that she did not notice any hearing loss prior to his entering service, but that since his discharge it had become worse over time.  (The Veteran and his spouse married in 1967, prior to his entry into active duty.)  She further noted that his hearing loss was extremely severe and dangerous, as he was unable to hear the telephone or alarm-type sounds.  The Veteran's daughter stated that she was one year old when the Veteran was released from active duty, and that she did "not remember a time when his hearing was not an issue."  She also attested to the severity of his hearing loss, noting that he would have to ask people to repeat themselves and observing that it was difficult to speak to the Veteran on the phone due to his hearing loss.

In addition to the service treatment records, private audiograms, and the December 2011 VA examination, the Veteran has averred that he has had hearing loss since his exposure to engine noise during service.  Specifically, during his June 2013 Board hearing, the Veteran asserted that, following discharge from active duty, he had difficulty hearing in classes.  (The record reflects that he took college courses in the fall of 1970, following his separation from service.)  Thereafter, the Veteran claimed that he worked in accounting and at a bus company.  He stated that he began using hearing aids approximately 20 years prior (i.e., since 1993).  The Board notes that, apart from the December 1998 and March 2002 private audiograms discussed above, the Veteran has not submitted any additional evidence corroborating hearing loss or hearing aid usage prior to the late 1990s, despite requests from the Veterans Law Judge that he do so.

The above medical and lay evidence clearly demonstrates that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  As the Board accepts that the Veteran was exposed to hazardous noise in service, the remaining question is whether his hearing loss disability is related to service.  For the reasons that follow, the Board finds that a nexus has not been shown, and consequently service connection is not warranted.

In short, after a review of the entire record, the Board finds no credible evidence demonstrating that the Veteran incurred a hearing loss or hearing loss disability during service, or indeed for many years thereafter.  More specifically, hearing loss, to include an organic disease of the nervous system, was not "noted" during service.  Furthermore, based upon the normal findings, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Similarly, there is no credible proof of an organic disease of the nervous system within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the first evidence of hearing loss is the December 1998 private audiogram (more than 28 years after separation), which, while demonstrating hearing loss that rises to the level of a disability under VA law, contains no indication of the date of onset or the etiology of the hearing loss.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of documented evidence of a disability can be considered as a factor in resolving the claim).  Similarly, while the March 2002 private audiogram likewise demonstrates a hearing loss disability existed at that time, it contains no indication that the Veteran's hearing loss began in service.

Most significantly, the December 2011 VA examiner's opinion that the Veteran's hearing loss disability was not related to in-service noise exposure is probative, as it is based on a review of the Veteran's service treatment records, in particular the October 1966 audiogram and June 1970 separation examination.  The examiner noted that both in-service audiograms showed normal hearing with no significant threshold shift during that period, thus finding no link between current hearing loss and in-service noise exposure.  The Board finds this conclusion to be persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  The Board acknowledges that the December 2011 VA examiner did not consider the December 1998 and March 2002 audiograms, as the Veteran had not submitted them at the time of the VA examination.  However, as the VA examiner's opinion rested on an analysis of the documented audiograms during service, the private audiograms (which reflect a hearing loss disability manifest more than 28 years after the Veteran's separation from service) do not diminish the probative value of the opinion.

Finally, with regard to the lay statements of record, the Board notes that the Veteran, his spouse, and his daughter are competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within their personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in light of the October 1966 and June 1970 in-service audiograms indicating normal hearing, as well as the December 2011 VA examination confirming normal hearing at separation, the general claim that the Veteran's hearing loss began during service or immediately thereafter is outweighed by the probative medical evidence of record.  Here, the contemporaneous in-service record, prepared by a skilled professional, is more probative and more credible than remote lay statements advanced in support of a claim for benefits.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's bilateral hearing loss disability did not manifest during service, during the one-year period following discharge, or continuously after separation.  Rather, the evidence establishes that the Veteran had normal hearing during service and at separation, and that the first documented hearing loss of record was more than 28 years after separation.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for a bilateral hearing loss disability is not warranted.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.


REMAND

The Board finds that the issue of service connection for tinnitus must be remanded so that an addendum VA opinion can be obtained to determine whether the claimed tinnitus is related to service.  The Veteran has claimed that his tinnitus originated in service or immediately after separation, and the December 2011 VA examination confirmed a current diagnosis of tinnitus with unknown onset.  After reviewing the Veteran's claims file, the examiner opined that his tinnitus was at least as likely as not associated with the documented hearing loss disability, which, in turn, was found to be not at least as likely as not related to in-service noise exposure.  However, the examiner did not discuss whether tinnitus was directly related to service-i.e., whether (without regard to hearing loss) it was at least as likely as not that the Veteran's tinnitus was caused by or a result of hazardous noise exposure in service.  Consequently, the causal relationship between the Veteran's tinnitus and his documented noise exposure in service is unclear, and an addendum opinion is required to clarify whether tinnitus is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the claims folder to the same audiologist who examined the Veteran and reviewed the record in December 2011 for an addendum opinion to determine whether the claimed tinnitus is related to service.  If that audiologist is not available, the review and addendum opinion should be obtained from a different health care professional.

After reviewing the entire record, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's tinnitus is due to hazardous noise exposure in service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


